Per Curiam.
This was a suit in equity brought by the heirs of Joshua Williams against Mrs. Mary Williams individually and as administratrix, and against the surety on her bond and other parties defendant. The equitable relief of injunction and a receiver is prayed, and judgment and other relief is sought against *208Mrs. Williams and the surety on her bond. After answers and demurrers were filed by the parties defendant, the court, by appropriate order, referred the entire case to an auditor. After a hearing the auditor made his report, containing Ms findings of fact and of law. Exceptions to these were filed by the plaintiffs, and a motion to recommit was made. The court overruled the motion to recommit, overruled the exceptions of law and fact, and entered a final decree. Exceptions were taken to the overruling of the exceptions of fact and law and to the final decree entered by the court.
After an examination of the findings of law and fact, and the decree of the court, and the exceptions taken to the findings of the auditor and the decree of the court, this court is of the opinion that the court below properly overruled the exceptions to the findings of the auditor, and the exceptions to the decree then entered were without merit.
The court below did not err in overruling the motion to recommit.

Judgment affirmed.


All the Justices concur, except Russell, 0. J., and Recle, P. J., who dissect.